UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6330



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CRAIG LAMONT SCOTT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
95-202-HNM, CA-03-1957-CCB)


Submitted:   July 19, 2004                 Decided:   August 10, 2004


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Craig Lamont Scott, Appellant Pro Se.  Jefferson McClure Gray,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Craig Lamont Scott seeks to appeal the district court’s

order denying relief on his Fed. R. Civ. P. 59(e) motion to alter

or amend its order dismissing his motion filed under 28 U.S.C.

§ 2255 (2000) as untimely.                A Rule 59(e) motion should be granted

in    only   one    of   three      circumstances:        “(1)    to    accommodate         an

intervening change in controlling law; (2) to account for new

evidence not available at trial; or (3) to correct a clear error of

law or prevent manifest injustice.”                     Pac. Life Ins. Co. v. Am.

Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998).                           This Court

reviews      the   denial     of    a    Rule   59(e)    motion       for    an    abuse    of

discretion.        Dennis v. Columbia Colleton Med. Ctr., Inc., 290 F.3d

639, 653 (4th Cir. 2002).                   Scott’s Rule 59(e) motion extends

appellate      review    to    the       underlying     denial    of    habeas      relief.

Sawyer v. Atl. Discount Corp., 442 F.2d 349, 351 (4th Cir. 1971).

              An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.                28 U.S.C. § 2253(c)(1) (2000).                  A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                                 28 U.S.C.

§    2253(c)(2)     (2000).         A    prisoner     satisfies       this   standard       by

demonstrating        that     reasonable        jurists       would     find      that     his

constitutional       claims        are    debatable     and   that     any     dispositive

procedural rulings by the district court are also debatable or


                                            - 2 -
wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).

          We have independently reviewed the record and conclude

that Scott’s § 2255 motion was clearly untimely.   Accordingly, he

has not made the requisite showing for issuance of a certificate of

appealability. We further find no abuse of discretion in the

district court’s denial of Scott’s Rule 59(e) motion. We thus deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -